DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-28 are pending and are examined herein.

Response to Arguments
Applicant’s arguments with respect to the 102 rejections have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant’s amendment to claims 15 and 16 overcomes the 112(b) rejection and therefore has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Hindson et al. (2015) and Hindson et al. (2014)
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (PGPub US 2015/0376609 A1, published 12/31/2015, as cited in IDS dated 04/08/2020), herein after referred to as Hindson (2015) and further in view of Hindson et al. ((PGPub US 2014/0378322 A1, published 12/25/2014, as cited in IDS filed 04/08/2020), herein after referred to as Hindson (2014).
Regarding claim 1, Hindson (2015) teaches a method for processing a plurality of nucleic acid molecules (e.g. para. [0006]; “…a method of analyzing nucleic acids from cells”), comprising:
(a) providing a plurality of cell beads comprising a plurality of cells or constituents from said plurality of cells, wherein said plurality of cells or said constituents from said plurality of cells comprises said plurality of nucleic acid molecules; and (e.g. paras. [0007-0008]).
However, Hindson (2015) does not teach the combinatorially synthesis of the barcodes.
	Hindson (2014) teaches combinatorially synthesizing a plurality of barcode sequences onto a plurality of nucleic acid molecules or single-stranded derivatives thereof within said plurality of cell beads, thereby generating a plurality of barcoded nucleic acid molecules, wherein said single-stranded derivatives thereof comprises at least a portion of said nucleic acid molecules (e.g. para. [0227-0228]).
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Hindson (2015) with the combinatorial synthesis of Hindson 
	In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the present case, all of the elements of the instant application were well known in the art, as per Hindson (2015) and Hindson (2014), the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. One would be motivated to do so because doing so would create unlimited barcode sequences because Hindson (2014) teaches “libraries of barcoded beads with high-diversity can be generated…The combinatorial examples shown herein are not meant to be limited as any suitable combination of plates may be used” as per para. [0227]. The ordinary artisan would have a reasonable expectation of success because both references are in the same field of endeavor of nucleic acid sequencing.
Regarding claim 2, Hindson (2015) teaches further comprising subjecting said plurality of barcoded nucleic acid molecules or single-stranded derivatives thereof to sequencing to yield a plurality of sequences comprising (i) sequences of at least a portion of said plurality of nucleic acid molecules and (ii) at least a portion of said plurality of barcode sequences (e.g. para. [0009]).
Regarding claim 3, Hindson (2015) teaches further comprising releasing said plurality of barcoded nucleic acid molecules from said plurality of cell beads (e.g. para. [0008]; “prior to or during generating the one or more first nucleic acid sequences the method includes releasing the oligonucleotides from the bead”).
Regarding claim 4, Hindson (2015) teaches wherein said plurality of cell beads is generated by partitioning said plurality of cells in a plurality of partitions with polymeric precursors, and subjecting said plurality of partitions to conditions sufficient to induce polymerization of said polymeric precursors (e.g. para. [0065]).
Regarding claim 5, Hindson (2015) teaches wherein said plurality of partitions is a plurality of droplets (e.g. para. [0007]).
Regarding claim 6, Hindson (2015) teaches wherein said plurality of partitions with polymeric precursors (e.g. para. [0079]; “In particularly useful examples, hydrogel beads, e.g., comprising polyacrylamide polymer matrices, are used as a solid support and delivery vehicle for the oligonucleotides into the partitions, as they are capable of carrying large numbers of oligonucleotide molecules”) further comprises a plurality of oligonucleotide primers (e.g. para. [0078]; “The co-partitioned oligonucleotides can also comprise other functional sequences useful in the processing of the nucleic acids from the co-partitioned cells.  These sequences include, e.g., targeted or random/universal amplification primer sequences for amplifying the genomic DNA from the individual cells within the partitions while attaching the associated barcode sequences, sequencing primers or primer recognition sites”).
Regarding claim 7, Hindson (2014) teaches wherein the primers are covalently linked to polymeric precursors (e.g. para. [0096] and Fig. 1A).
Regarding claims 8 and 9, Hindson (2015) teaches subsequent or prior to polymerization of said polymeric precursors, lysing said plurality of cells (e.g. [0085]; “…such that lysis of the cell only commences at or after the time of partitioning”).
Regarding claim 10, Hindson (2015) teaches wherein said plurality of nucleic acid molecules is linked to said plurality of cell beads (e.g. para. [0090]; “Once co-partitioned, and the cells are lysed to release their nucleic acids, the oligonucleotides disposed upon the bead may be used to barcode and amplify fragments of those nucleic acids” and Figure 3, and para. [0094]).
Regarding claim 11, Hindson (2015) teaches wherein said plurality of nucleic acid molecules is covalently linked to said plurality of cell beads (e.g. para. [0115]; “the gel bead bound oligonucleotides 
Regarding claims 12 and 13, Hindson (2015) teaches wherein said plurality of nucleic acid molecules comprises a plurality of deoxyribonucleic acid (DNA) molecules and wherein said plurality of DNA molecules is generated from a plurality of ribonucleic acid molecules from said plurality of cells (e.g. para. [0091]; “As described herein, the cell's nucleic acids may include any desired nucleic acids within the cell including, for example, the cell's DNA…Alternatively or additionally, the reagents partitioned along with the cells may include reagents for the conversion of mRNA into cDNA”).
Regarding claim 14, Hindson (2015) teaches wherein said plurality of cell beads comprises nucleic acid primers (e.g. para. [0093]; “In still other cases, oligonucleotides in a given partition, e.g., included on an individual bead, may include multiple types of primer sequences”).
Regarding claim 15, Hindson (2015) teaches wherein said nucleic acid primers are covalently linked to said cell beads (e.g. para. [0140]; “these reporter oligonucleotides may include additional sequence elements, in addition to the reporter sequence, such as…sequencing primer sequences” and para. [0139]; “Attachment of the reporter groups to the binding groups may be achieved through…covalent or non-covalent associations or attachments”).
Regarding claim 16, Hindson (2015) teaches wherein said nucleic acid primers comprise poly-T sequences (e.g. para. [0093]; “In still other cases, oligonucleotides in a given partition, e.g., included on an individual bead, may include multiple types of primer sequences…e.g., poly-T primer sequences”).
Regarding claim 17, Hindson (2015) teaches wherein a cell bead of said plurality of cell beads comprises a subset of said plurality of barcoded nucleic acid molecules comprising identical barcode sequences (e.g. para. [0008]; “the oligonucleotides are provided attached to a bead, where each oligonucleotides on a bead comprises the same barcode sequence”).
Regarding claim 18, Hindson (2015) teaches wherein a cell bead of said plurality of cell beads comprises a barcoded nucleic acid molecule of said plurality of barcoded nucleic acid molecules, wherein an additional cell bead of said plurality of cell beads comprises an additional barcoded nucleic acid molecule of said plurality of barcoded nucleic acid molecules, and wherein said barcoded nucleic acid molecule and said additional barcoded nucleic acid molecule comprise different barcode sequences (e.g. para. [0076])
Regarding claim 19, Hindson (2015) teaches wherein a cell bead of said plurality of cell beads comprises a single cell or constituents from said single cell (e.g. para. [0017]).
	Regarding claim 20, Hindson (2015) teaches wherein a cell bead of said plurality of cell beads comprises a permeabilized cell (e.g. para. [0070]; “In some cases, lysis solutions may include non-ionic surfactants such as, for example, TritonX-100 and Tween 20”).
	Regarding claim 21, Hindson (2014) teaches wherein said combinatorially synthesizing in (b) comprises (i) separating said plurality of cell beads into a plurality of partitions comprising a first plurality of nucleic acid molecules, each of which first plurality of nucleic acid molecules comprises one or more nucleic acid bases, and (ii) with said plurality of cell beads in said plurality of partitions, generating from said plurality of nucleic acid molecules and said first plurality of nucleic acid molecules a second plurality of nucleic acid molecules comprised in said plurality of cell beads (e.g. para. [0227]).
	Regarding claim 22, Hindson (2014) teaches wherein a partition of said plurality of partitions comprises a subset of said first plurality of nucleic acids comprising identical barcode sequences (e.g. para. [0167]; “a plurality of beads will have the same barcode sequence attached to them”).
	Regarding claim 23, Hindson (2014) teaches wherein a partition of said plurality of partitions comprises a nucleic acid molecule of said first plurality of nucleic acid molecules, wherein an additional partition of said plurality of partitions comprises an additional nucleic acid molecule of said first plurality of nucleic acid molecules, and wherein said nucleic acid molecule and said additional nucleic acid 
	Regarding claim 24, Hindson (2014) teaches further comprising, subsequent to generating said second plurality of nucleic acid molecules, releasing said plurality of cell beads from said plurality of partitions (e.g. para. [0004-0005]).
	Regarding claim 25, Hindson (2014) teaches further comprising separating said plurality of cell beads comprising said second plurality of nucleic acid molecules into an additional plurality of partitions comprising a third plurality of nucleic acid molecules, each of which third plurality of nucleic acid molecules comprises one or more nucleic acid bases (e.g. para. [0030]).
	Regarding claim 26, Hindson (2014) teaches further comprising generating from said second plurality of nucleic acid molecules and said third plurality of nucleic acid molecules a fourth plurality of nucleic acid molecules comprised in said cell beads (e.g. para. [0211]).
	Regarding claim 27, Hindson (2014) teaches wherein said plurality of partitions is a plurality of wells (e.g. para. [0096]).
	Regarding claims 28, Hindson (2014) teaches wherein a partition of said plurality of partitions comprises a single cell bead (e.g. para. [0096]).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639          
   
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639